UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4871



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


FRED SWANZY OPOKU, a/k/a Michael Osei, a/k/a
John Kwasi Oduro,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-99-192-A)


Submitted:   May 31, 2000                  Decided:   June 16, 2000


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan H. Yamamoto, Alexandria, Virginia, for Appellant. Helen F.
Fahey, United States Attorney, Kenneth R. Pakula, Special Assistant
United States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred Swanzy Opoku was convicted by a jury for making a false

statement on an immigration form, see 18 U.S.C.A. § 1546(a) (West

Supp. 2000), and reentry into the United States after deportation.

See 8 U.S.C. § 1326(a) (1994).   On appeal, Opoku alleges that his

conviction for reentry under § 1326(a) should be vacated because

permission to reenter the country was not required because prior to

reentering the United States he fraudulently obtained a Permanent

Resident status, a “Green Card,” in a false name.    This claim is

without merit.   See generally United States v. Espinoza-Leon, 873

F.2d 743, 746 (4th Cir. 1989).

     Accordingly, we affirm his convictions and sentence.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                            AFFIRMED




                                 2